UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 000-51403 BLACKWATER MIDSTREAM CORP. (Exact name of small business issuer in its charter) NEVADA 26-2590455 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) WESTWEGO, LOUISIANA, 70094 (Address of principal executive offices) TELEPHONE: (504) 340-3000 (Issuer's telephone number) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934, during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of November 8, 2011, there were 55,743,719 shares of Common Stock, $.001 par value per share, outstanding. 1 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Operations (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) 5 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 6 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 28 ITEM 4.CONTROLS AND PROCEDURES 28 PART II – OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS 29 ITEM 1A.RISK FACTORS 29 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 29 ITEM 3.DEFAULTS ON SENIOR SECURITIES 29 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 29 ITEM 5.OTHER INFORMATION 29 ITEM 6.EXHIBITS 30 SIGNATURES 31 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS BLACKWATER MIDSTREAM CORP. CONSOLIDATED BALANCE SHEETS (UNAUDITED) SEPTEMBER 30, MARCH 31, ASSETS CURRENT ASSETS: Cash $ $ Receivables-trade Receivables-other - Current portion of deferred financing charges - Prepaid expenses and other current assets Total current assets Property, plant, equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accounts payable-related parties Accrued liabilities Deferred revenue Liabilities-disposal of asset Current portion of related party long-term convertible debt loans - Current portion of long-term convertible debt loans - Derivative liabilities of convertible debt loans Current portion of long-term bank loans Total current liabilities Long-term liabilities: Bank loans Related party convertible debt loans, net of discount of $637,594 and $0 - Convertible debt loans, net of discount of $3,850,157 and $0 - Total long-term liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred stock - 20,000,000 "blank check" preferred shares, issuable in one or more series, no shares issued and outstanding Common stock - 200,000,000 shares authorized, $0.001 par value: 55,614,274 and 54,792,114 issued, outstanding at September 30, 2011 andMarch 31, 2011,respectively Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 BLACKWATER MIDSTREAM CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Three Months Six Months Six Months Ended Ended Ended Ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Revenue Storage $ Other Services Total Revenue Cost of revenue Labor ) General materials ) Subcontractors ) Depreciation ) Other costs of revenue ) Total cost of revenue ) GROSS PROFIT OTHER OPERATING EXPENSES: Selling, general and administrative Loss on disposal of assets - Depreciation Total other operating expenses Income from operations ) Net interest expense ) Gain on bargain purchase of assets - - Gain on extinguishment of convertible debt loans - - - Gain on change in fair market value of derivative liabilities - - Net Income $ $ ) $ $ ) NET INCOME (LOSS) PER COMMON SHARE, BASIC $ $ ) $ $ ) DILUTED $ ) $ ) $ ) $ ) Weighted average number of shares outstanding: BASIC DILUTED The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 BLACKWATER MIDSTREAM CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Six Months Ended Ended September 30, 2011 September 30, 2010 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ $ ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation $ Amortization of deferred financing fees & convertible loan discounts $ Net loss on disposal of assets $ Net gain on bargain purchase of assets $
